Title: Invoice from Robert Cary & Company, 27 March 1766
From: Robert Cary & Company
To: Washington, George



London 27th March 1766.

Invoice of Goods Shiped on Board the Ranger Hugh Wyley Commander for Virginia upon the proper Acct & Resque of Coll Geo: Washington & to him Consignd viz.


Philip Bell Worsted Shades


To 11 lb. fine yellow worstd of difft Shades to Work cross Stitch
£ 2. 4.0


To 12 Oz. floss Silk
1.16.0


To 12 Yds yellow Canvas
1. 0.0


To a Strong Case
. 2.6


J. Waller Books


Gilbert Bishop of Sarums Exposi[tio]n of the 39 Articles
. 6.0


Stephen Heath Thimbles &c.


3 Dozn best brass Thimbles
. 1.6


4 pr Woms. Supf[in]e wt. thrd Mitts 3/
.12.0


Luke Webb Heckles


1 Coarse flax Hackle
1. 1.0


1 Midling Do Ditto
1. 6.0


1 fine Do Ditto
1.10.0


Richd Farrer & Co. China


1 dozn China Coffee Cups
. 8.0


Box
.  .6


Mary Vaughton Sieves


To 1 dozn Strong Iron Wier Sieves @46/
2.14.0


Heading and Matt
. 4.6


[total]
£13. 6.0



Entry out, Searchers Fees & Shipg Chs.
. 7.6


Freight Primage & Bills of Loading
. 9.6


Comns @2½ prCt
. 7. 



£14.10.0


Errors Excepted pr Robt Cary & Co.



